                                iJNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
  Case No. 2:21-mj-3074                                                       Date     June 29, 2021
  Title          United States v. Tina Marie Molina



 Present: The Honorable Steve Kim, U.S. Magistrate Jude
                       Connie Chung                                             n/a
                       Deputy Clerk                                   Court Reporter /Recorder

             Attorneys Present for Government:                   Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —
                            PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention heaxing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / ~ supervised release.
            The Court fords that:
       A.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑      Lack of bail resources
                   ❑      Refusal to interview with Pretrial Services
                   O      No stable residence or employment

                   ❑      Previous failure to appear or violations of probation, parole, or release
                   ❑      Ties to foreign countries
                  ~       Allegations in petition
                  ~       Substance abuse and mental health history




SK (9/16)                                 CRIMINAL MINUTES -GENERAL                                    Page 1 of2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
  Case No.   2:21-mi-3074                                             Date   June 29,2021

  Title      United States v. Tina Marie Molina


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              ~      Nature of previous criminal convictions
              ~      Allegations in petition
              ~      Substance abuse and mental health history
              ❑      Already in custody on state or federal offense




                                                  * ~x*
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                            CRIlVIINAL MINUTES -GENERAL                            Page 2 of 2
